 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDTallapoosa River Electric CooperativeandLocal 443, Interna-tional Brotherhood of Electrical Workers,AFL-CIO.Case No.10-CA-3770.August 13, 1959DECISION AND ORDEROn March 31, 1959, Trial Examiner James T. Rasbury issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the alleged unfair labor practices, andrecommending that the complaint herein be dismissed, as set forth inthe copy of the Intermediate Report attached hereto.Thereafter, theGeneral Counsel filed exceptions to the Intermediate Report and asupporting brief.The Respondent filed a brief in support of theIntermediate Report.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and adopts the Trial Examiner's findings and conclusions onlyto the extent consistent herewith.1. In view of Estes' admission that he told Yancey, the line fore-man, that he would drop a "hot stick" on his head, and Yancey's testi-mony that he considered the statement a threat, the Trial Examinerfound that the Respondent was not illegally motivated in terminatingEstes' employment.In his exceptions, the General Counsel contends that the TrialExaminer failed to consider the record as a whole, particularly Estes'undenied and credible testimony to the effect that Drake, the Respond-ent's plant manager, told him at the time of his discharge, in sub-stance, that he was being discharged because of his union activities.The General Counsel also attacks the Trial Examiner's finding thatYancey believed Estes' statement to have been a threat, in view ofYancey's admission that he would report a man who had threatenedto drop a "hot stick," if he thought the employee meant it, and hisfailure to report this incident until questioned by Boyd.As furtherevidence in support of his contention that the Respondent was illegallymotivated in discharging Estes, the General Counsel points to unde-nied and credible testimony to the effect that Yancey told employeeLamb that he had forgotten about the alleged threat, and to theRespondent's failure to seek Estes' version of the "hot stick" incidentprior to his discharge.We find merit in the General Counsel's contentions.While the TrialExaminer credited Yancey's testimony that he considered Estes'statement a threat, at no point in the Intermediate Report did he dis-credit or even mention Estes' uncontroverted testimony regarding124 NLRB No. 55. TALLAPOOSA RIVER ELECTRIC COOPERATIVE475Drake's statement to him at the time of the actual discharge. In thisconnection, Estes testified that shortly after his discharge was an-nounced to the employees,' Drake had a conversation with him inwhich he stated :Estes, I sure hate to fire you.We are fighting this thing, andI'm firing you on advice of the attorney. . . .You know, ofcourse, you can file charges against us on this and appeal this, ifyou want to.... Of course you know you can't get a job aroundhere anywhere now. None of the mills or anything like that willhire you. I will give you a recommendation on your working towherever you want to go, but I'll have to include about yourefforts on the union.2In view of Drake's statement, as well as Yancey's failure to reportthe "hot stick" incident despite his assertion that he would report aman who had made such a threat if he thought the employee meant it,Yancey's statement to Lamb that he had forgotten the incident, andthe Respondent's failure to seek Estes' version of the incident priorto the discharge, we find, contrary to the Trial Examiner, that Re-spondent discharged Estes because of his union activities, in violationof Section 8 (a) (3) and (1) of the Act, and that it sought to utilize.the "hot stick" incident as a pretext to cover its unlawful motivation.2.The Trial Examiner found that Superintendent Boyd's inter-rogation of Shaver on November 20, concerning his attendance at aunion meeting on the night of November 18, when he was supposed tohave been on duty at the plant, did not "standing alone" violateSection 8(a) (1) of the Act.As found by the Trial Examiner. Boydnot only inquired concerning the reason for Shaver's absence from theplant, but also sought to learn the identity of other employees who hadattended the iii-don meeting.This interrogation occurred at about thesame time as Respondent's discharge of Estes, which we have foundto be violative of the Act and, therefore, does not stand alone.Underthese circumstances, we find, contrary to the Trial Examiner, thatBoyd's interrogation of Shaver constituted interference, restraint, andcoercion within the meaning of Section 8(a) (1) of the Act.,iOn November 21, 1958, according to Estes'undenied testimony,all employees wereassembled and Plant Manager Drake told them,in substance,that Respondent could notprevent them from joining the Union,but could prevent threats from being made.Hethen mentioned the ';hot stick" incident and said the person who made this statement isbeing discharged.Whereupon,Superintendent Boyd told Estes to go to the front officeand "turn in any property he had and pick up his check...that he was fired."2 Although called as a witness by Respondent,Drake was not questioned concerning thisstatement.3Blue Flash Express,109 NLRB 591.,593;Mid-South Manufactoring Co., Inc.,120NLRB 230;California Compress Company,Inc.,121 NLRB 1388.Member Jenkins does not join in the finding of an independent violation of Section8(a) (1) of the Act as, in his opinion, Shaver's admitted absence from the Respondent's 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities set forth in sections 1 and 2, above, occur-ring in connection with the Respondent's operations described insection I of the Intermediate Report, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYHaving found that the Respondent discriminatorily dischargedCharles V. Estes, we shall direct the Respondent to offer him imme-diate and full reinstatement to his former or a substantially equivalentposition without prejudice to his seniority or other rights and privi-leges and to reimburse him for any loss of pay he may have sufferedby payment to him of a sum of money equal to the amount he wouldhave earned as wages from the date of the discrimination to the dateof the offer of reinstatement, less his net earnings during said period.Determination of the amount of back pay due shall be based on thequarterly method of computation established by the Board in theF. W. Woolwort/t Company4 case.The unfair labor practices found herein, including the discrimina-tory discharge of Estes,' demonstrate on the part of the Respondenta fundamental antipathy to the objectives of the Act, compelling aninference that the commission of other unfair labor practices may beanticipated in the future.Accordingly, we shall direct that the Re-spondent cease and desist from in any manner interfering with,restraining, or coercing employees in the exercise of the rights guaran-teed by Section 7 of the Act.Upon the above findings of fact and upon the entire record in thecase, we hereby reject the Trial Examiner's conclusions of law num-bered (3) and (4) and make the following additionalCONCLUSIONS OF LAW(3)By discharging Charles V. Estes because of his union activities,the Respondent has engaged in unfair labor practices within themeaning of Section 8 (a) (3) of the Act.building,where he was supposed to be,quite properly actuated Boyd's inquiry as to hiswhereabouts,and in the context of this conversation,when Shaver explained his absenceby statingthat he had attended a union meeting and Boyd asked who else attended,that this-without more-could not be said to have reasonably tended to restrain em-ployees in the exerciseof rightsguaranteed by the Act.Blue Flash Express, Inc.,supra.4 90 NLRB 289,291-294.As the TrialExaminer dismissed the complaint herein weshall, in accord with the Board's customary practice,abate back pay for the periodbetween thedate of theIntermediate Report and the date of our Decision and Order.6N.L.R.B.v. EntwistleMfg. Co.,120 F. 2d'532, 536(C.A. 4). TALLAPOOSA RIVER ELECTRIC COOPERATIVE477(4)By the foregoing conduct and by unlawfully interrogating itsemployees, the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.(5)The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Tallapoosa RiverElectric Cooperative, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Local 443, International Brother-hood of Electrical Workers, AFL-CIO, or in any other labor organi-zation of its employees by discharging, refusing to reinstate, or inany other manner discriminating against them in regard to their hireor tenure of employment or any term or condition of employment,except to the extent permitted by Section 8 (a) (3) of the Act.(b) Interrogating its employees as to their union activities, and asto the identity of employees engaged in union activities in a mannerconstituting interference, restraint, or coercion in violation of Sec-tion 8 (a) (1) of the Act.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the above named or any otherlabor organization, to bargain collectively through representativesof their own choosing, or to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as author-ized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer Charles V. Estes immediate and full reinstatement tohis former or a substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make him whole forany loss of pay suffered as a result of the discrimination, as providedin the section of this Decision and Order entitled "The Remedy."(b)Preserve and make available to the Board or its agents upon.request, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of back pay dueand the rights of employment under the terms of this Order. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Post at its plant in Lafayette, Alabama, copies of the noticeattached hereto marked "Appendix." 6Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by the Respondent's representative, be posted bythe Respondent immediately upon receipt thereof, and maintained byit for a period of 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Tenth Region in writing,within 10 days from the date of this Order, as to what steps theRespondent has taken to comply herewith.MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.6 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order"the words "Pursuant to a Decree of the United States Court of Appeals,Enforcing anOrder."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in Lodge 443, Inter-national Brotherhood of ElectricalWorkers, AFL-CIO, or inany other labor organization of our employees, by discharging orin any other manner discriminating against them in regard totheir hire or tenure of employment, except to the extent per-mitted by Section 8 (a) (3) of the Act.WE WILL NOT interrogate our employees as to their unionactivities or the identity of employees engaged in union activitiesin a manner constituting interference, restraint, or coercion inviolation of Section 8 (a) (1), or in any other manner interferewith, restrain, or coerce our employees in the exercise of theirright to self-organization to form labor organizations, to join orassist the above-named union or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and torefrain from any or all such activities except to the extent thatsuch right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment as TALLAPOOSA RIVER ELECTRIC COOPERATIVE479authorized by Section 8(a) (3) of the Act. All our employees arefree to become or remain members of the above-named or anyother labor organization.WE WILL offer Charles V. Estes immediate and full reinstate-ment to his former or a substantially equivalent position withoutprejudice to his seniority or other rights and privileges previ-ously enjoyed by him, and make him whole for any loss of paysuffered by him as the result of the discrimination against him.TALLAPOOSA RIVER ELECTRIC COOPERATIVE,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, with gall parties represented, was heard before the duly designatedTrial Examiner in Lafayette, Alabama, on March 3, 1959, on complaint of theGeneral Counsel and answer of the Tallapoosa River Electric Cooperative, hereincalled the Respondent.The issues litigated involved the alleged violation of Section8(a)(1) and (3) of the National Labor Relations Act, as amended.Briefs weresubmitted by the counsel for the General Counsel and the Respondent.Followingthe close of the hearing the Trial Examiner received by letter a stipulation signedby all parties hereto, agreeing to certain transcript corrections.The stipulationshall be received and is herewith made a part of the official record of this proceedingand is approved.FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent,an Alabama corporation,maintains its principal office and place ofbusiness at Lafayette, Alabama, where it is engaged as a public utility in the sale anddistribution of electricity.During the calendar year 1957, a representative period,the total gross revenue of Respondent was $487,786.11, of this amount $8,337.84 wasincome from interstate operations.From these undisputed facts I find that it willeffectuate the policies of the Act to assert jurisdiction herein.'H. THE LABOR ORGANIZATION INVOLVEDLocal 443,InternationalBrotherhood of Electrical Workers, AFL-CIO, hereincalled the Union,isa labor organizationwithinthe meaningof Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThere is practically no dispute as to the events that occurred which led to the dis-charge of Charles Vernon Estes.Estes was the only employee terminated.Theprimary issue involved herein is one of motivation.At the time of his discharge on November 21, 1958, Charles Vernon Estes hadbeen employed by the Respondent about 7'/2 years. In July of 1958 Estes becameactive in attempting to persuade his fellow workers to join with him in an effortto have a union represent the employees. In this connection Estes testified that he"drew up a petition" which the employees signed, and thereafter he contacted aunion representative to meet with the employees.On August 26, 1958, ArnoldMadison, an International representative for the International Brotherhood of Elec-"See Sioum Valley Empire ElectricAssociation, 122 NLRB 92; also, Case No. 10-RC-4228, unpublished,Issued February 4, 1959, wherein the Board asserted jurisdiction overthis respondent. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDtricalWorkers, met with Estessand anumber of other employees of Respondent inEstes' father-in-law's house.At this meeting Madison explained the procedure topursue in gainingunion recognition and provided Estes with union authorizationcards which Estes in turn distributed to Respondent's employees.Thereafter therewere either three or fourmeetingsheld-which have been referredto as union meet-ings-and on each occasion Estesmadethe arrangements and notified his fellowemployees of the time and place.Asunionauthorization cards were signed theywere turned over to Estes.On November 18, 1958, a representationhearing wasconducted by the NationalLabor Relations Board at the courthouse in Lafayette, Alabama?Estes,as well asemployees Harold White and Robert Hasley, testified at this hearing.Followingthe close of this hearing, Estes returned to the area of the warehouse on the Respond-ent's property.The hour was then approximately 5 p.m. and most of the employeeshad completed their day's workand gone home.However, according to Estes' owntestimony he was one of about eight employees that engaged in general conversationabout the advantages and disadvantages of the Union.One of the employees in thegroup was Robert Lewis Yancey, generally known as Lewis Yancey, a line foreman.3According to Estes' testimony, "Mr. Yancey said something about . . . I don'tremember his exact statement . . . he said something about he didn't know whetherhe would join the union, or not. If he didn't join, there wasn't anything we coulddo about it.And I said `Well, if I go out with you, I'll drop a hot stick upon yourhead."' 4According to Estes, Yancey replied, "Well I'll do the same thing to you"and "I can use my fists." Nothing further occurred and shortly thereafter the groupdispersed.Yancey creditably testified that he felt Estes meant what he had said.Yancey didnot report this incident to his superintendent, Robert Boyd, voluntarily, but whenquestioned by Boyd on November 20, 1958, Yancey related the incident to him.Robert Boyd testified that he has been employed by the Respondent for about12 years and is presently employed as the line superintendent.On November 19,1958, themorning followingthe incident related, Boyd detecteda certain tensionamong the employees and a tendency to constantly gather into small groups of twoor three to talk.The essence of Boyd's testimony was that he could detect thatthe employees were "concerned" or more than normally interested in something andhe endeavored to ascertain what was "in the air."Boyd testified that he heard thename Lewismentionedseveral times and because he had twoline foremenreferredto asLewis-Lewis Yancey and Lewis Heath-he decided to talk to both of themto ascertain the nature of the disturbance which he had by thistimelearned fromanother employee had occurred the afternoon before. Boyd talked to LewisYancey and Lewis Heath on November 20, 1958, at which time Yancey told Boydof the "hot stick" incident that had occurred between himself and Estes on Novem-ber 18, 1958.Yancey, whose testimony I credit, said, "Boyd you know how every-thing is.I figured I could take care of it myself, unless you come to me. I didn'twant to come to you to fire Estes, but I've got to watch him."Boyd thereafter reported the incident to J. W. Drake, the manager of the Re-spondent, and W. C. Hines, an attorney for the Respondent.The following morn-ing,November 21, 1958, Estes was told to turn in his tools and pick up his check.While the conversation that occurred at the actual time of the discharge was some-thing less than direct, I find that Estes knew the reason given by the Respondentfor his discharge, and did not deny having made the statement to Line ForemanLewis Yanceyas setforth herein.The General Counsel contends that the dischargereason givenby the Respondentwas a pretext and I now turn to a consideration of such further evidence adduced'at the hearing as might support the allegations of the complaint.Roy Shavertestified that he is employed by Respondent as a warehouse clerk.While Shaveris not a night watchman he had also agreed with Respondent to stay in one oftheir buildings at night where he is provided a bed.Boyd testified that the purposeof havingsomeone sleepat the "job" site was tohave someoneavailable for Re-spondent's customers to be able tocall inthe event of electrical difficulty.On thenight in question,which I find to be on or about November 20, 1958, Boyd had"Case No. 10-RC-4228,supra.3 The Board found the "line foreman" to be supervisors within the meaning of Section2(11) of the Act in Case No. 10-RC-4228.4A "hot stick" was exhibited during the hearing and is a wooden instrument approxi-mately 8 feet long, weighing approximately 8 to 10 pounds, which has two metal bandsand a metal hood at one end. It is coated with a nonconductive wax and is used to ener-gize and deenergize transformers and electrical lines. NECO ELECTRICAL PRODUCTS CORPORATION481gone to the office around 10 p.m. in response to "a case of trouble" and Shaver wasnot there.Shaver testified that he had not advised Boyd that he would be outthat evening and that he did go out to attend a union meeting and returned around10 p.m.The following morning Boyd inquired of Shaver where he had been thenight before and Shaver replied that he had attended the union meeting. Shaverfurther testified that Boyd asked who else had attended the meeting.Shaver re-plied that he could not answerthat.This ended the conversation according toShaver.In view of Shaver's admitted and known absence from the Respondent'sbuilding on the evening before this conversation occurred,the inquiry by Boyd ofShaver as to Shaver'swhereabouts was entirely normal and logical and I find thatthis entire conversation,standing alone as it does in this record,did not carry"with it more than the implication of curiosity."N.L.R.B.v. Syracuse Color Press,Inc.,209 F. 2d 596, 600(C.A. 2).Underall the circumstances,itdid not reason-ably tend to restrain or interfere with the employees in the exercise of rights guar-anteed by the Act.Blue Flash Express,Inc.,109 NLRB 591.Concluding FindingsThe General Counsel endeavored to establish that the remark made by Estes wasnot an unusual or uncommon remark among the Respondent's employees and thatEstes did not intend the remark in a serious or threatening manner.GeneralCounsel then sought to show that because the remark was intended in a light veinand because Estes was the most active union adherent among Respondent's em-ployees, that the reason advanced by Respondent for the discharge of Estes was apretext.Such a theory is entirely plausible.However it is undisputed thatYancey-the supervisor to whom the words were spoken-thought that Estes wasserious and regarded the words spoken by Estes as a threat to him.The TrialExaminer does not regard Yancey's failure to forthwith report the incident to his"boss" as such unreasonable conduct as would discredit his testimony. It is notunusual for a first line supervisor to seek to solve his own problems with the menunder him.However, once Boyd questioned Yancey and the Respondent's managerlearned of Estes' threat to Yancey, the Respondent took prompt action by discharg-ing Estes.The entire evidence here, while perhaps raising a suspicion of discrimina-tory motivation, fails to constitute the preponderance necessary to establish that theRespondent was illegally motivated in terminating the employment of CharlesVernon Estes or in its continued failure to reinstate Estes.Strachen Shipping Com-pany,87 NLRB 431 andWestern Lace and Line Co., d/b/a Western Fishing LinesCompany,105 NLRB 749. Objectively viewed, any suspicion arises from the se-verity of the disciplinary action and not the motivation.Upon the above findings of fact and upon the entire record in the case I makethe following:CONCLUSIONS OF LAW(1)The Respondent is engaged in commerce within themeaningof Section 2(6)and (7) of the Act.(2)The Union is a labor organization within themeaningof Section 2(5) ofthe Act.(3)The Respondent has not violated Section 8(a)(3) of the Act as alleged inthe complaint.(4)The Respondent has not engaged in conduct violative of Section 8(a)(1) ofthe Act as alleged in the complaint.[Recommendations omitted from publication.]Neco Electrical Products CorporationandInternational Unionof Electrical, Radio and Machine Workers,AFL-CIO.CaseNo. 15-CA-1093.August 13, 1959DECISION AND ORDEROn April 14, 1959, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding that124 NLRB No. 54.525543-60-vol. 124-32